—In a proceeding pursuant to Lien Law § 17 to discharge a mechanic’s lien, the appeal is from an order of the Supreme Court, Queens County (Rutledge, J.), dated August 26, 1991, which granted the petition and cancelled the undertaking.
Ordered that the order is affirmed, with costs.
We find that the respondent failed to commence an action to foreclose its mechanic’s lien within one year after it was filed (see, Lien Law § 17). Because the lien had expired by operation of law, the Supreme Court properly granted the petitioner’s application to vacate it and to cancel the undertaking. Mangano, P. J., Balletta, Rosenblatt and Ritter, JJ., concur. [As amended by order entered Dec. 1,1993.]